 In the Matter of THE NATIONALLUMBERCOMPANY,1EMPLOYERandLUMBER HANDLERS LOCALNo.205,ILA, A. F.OFL.,ANDTRUCKDRIVERS AND HELPERS LOCALNo.355,A.F. OFL., PETITIONERSCase No. 5-RC440.Decided March 31, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is a Maryland corporation engaged in the sale andmanufacture of lumber and millwork at its plant and office in Balti-more,Maryland.During the year 1948, the Employer made pur-chases amounting to $346,849 of which $44,051 represented purchasesmade outside the State of Maryland. Its sales during the same periodamounted to $462,436 of which about $8;500 represented sales outsidethe State.We find, contrary to the Employer's contention, that it isengaged in commerce within the meaning of the Act.Under all thecircumstances, and as the Employer's business is closely related tothe building construction industry, we believe that the policy of theAct will be effectuated by our exercising jurisdiction in this case 22.The Petitioners are labor organizations claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.Chairman Herzog and Members Reynolds and Gray.iThe name of the Employer appears as amended at the hearing.SMatter ofOettlnyer Lumber Company,81 N. L. R.B. 632.82 N. L.R. B., No. 69.838914-50-vol 82-37565 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Petitioners seek to represent a unit consisting of all lumberhandlers, truck drivers and helpers employed in the Employer's Balti-more,Maryland, lumberyard and warehouse, excluding office andclerical employees, guards, and supervisors as defined by the Act.The Employer objects to the inclusion within any unit found appro-priate of certain casual laborers.There is no prior collective bargain-ing history.The Employer usually employs three truck drivers and one generalhelper who perform all the work incident to the storage and deliveryof lumber and building materials from its warehouse and lumberyard.These employees are supervised by the Employer's president.Thereare no employees who are classified as lumber handlers.Occasionally,when the need arises, additional laborers are hired for periods of lessthan a day to assist in loading and storing lumber.This employmentis terminat'd upon completion of their duties.As their employmentis casual and irregular, we shall not include them in the appropriateunit.We find that all truck drivers and the helper in the Employer's Balti-more, Maryland, warehouse and lumberyard, excluding all other em-ployees,3 guards, and supervisors as defined in the Act, constitute aunit appropriate for collective bargaining.5.The Employer further contends that because of the smallness ofthe unit it is inappropriate for representation by two unions.Wefind this contention to be without merit. If, in the election directedbelow, the employees select the Petitioners as collective bargainingrepresentative, the Petitioners will be certified jointly and the Em-ployer may deal with them as the joint representative of the singleunit.,DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the unit described in paragraph numbered 4, above, whowere em-3The Employer also operates a mill forthe fabricationof millwork and employs threeskilled carpenterstherein whoare supervisedby the Employer'svice president.As themill is a separately operated activity,and as neitherthe Employernor the Petitioners seekto include these employees, we shall exclude them from the unit'Matter ofWelding Shipyards,Inc.,81 N L it.B. 936,Matter of LaSalle-Critten-den Press,Inc,72 N. L It.B 1166. THE NATIONALLUMBERCOMPANY567ployed during the pay-roll period immediately preceding the date ofthis Direction of Election, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byLumber Handlers Local No. 205, ILA, A. F. of L., and Truck Driversand Helpers Local No. 355, A. F. of L.